Citation Nr: 0731810	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for ocular disability to 
include residuals of eye surgery, esotropia, and cataracts.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1970 to December 1976 and from January 1991 to April 
1991.  She also had periods of active duty for training and 
inactive duty training with the United Stated Air Force 
Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The service medical records document esotropia in July 1972 
and in April 1973.   

After service, in December 1984, the veteran had eye surgery, 
bilateral medial rectus recession.  

In May 1993, records of the Air Force Reserves reveal a 
cortical cataract in the right eye.  

On VA examination in March 1999, the diagnoses included 
strabismus cataracts.  In August 2004, a right eye cataract 
was surgical removed and in January 2005 a left eye cataract 
was removed. 

As the evidence of record does not contain sufficient medical 
evidence to decide the claim, under the duty to assist, 
38 C.F.R. § 3.159(c)(4), further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
action:

1. In accordance with 38 C.F.R. 
§ 3.159(e), notify the veteran that 
additional service medical records could 
not be obtained. 

2. Schedule the veteran for a VA 
examination by an ophthalmologist to 
determine whether it is at least as 
likely as not that the current ocular 
pathology, including the residuals of 
cataract surgery, is related to an injury 
or disease of service origin.  The claims 
file must be made available to the 
examiner for review. [The relevant 
service medicals are in the top envelope 
in Volume I]. 

The examiner is asked to address the 
following questions:  

a). Is esotropia, first documented 
in service in July 1972 and in April 
1973, a congenital defect, a 
developmental defect, or refractive 
error?  And if not, 

b). Was the bilateral medial rectus 
recession in December 1984 the 
result of esotropia documented in 
service in 1972 and 1973?  

c). Was there evidence of cataracts 
on the eye examination in February 
1991 while the veteran was on active 
duty during Desert Storm or on eye 
examination in February 1992 after 
active duty? 

d). If cataracts were present on eye 
examination in February 1991, what 
is the likely etiology, 


considering the subsequent clinical 
course, including cataract surgery 
in 2004 and 2005, that is, 
congenital, developmental, or 
acquired?  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.

3. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

